Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Minh Vu Hoang appeals the district court’s order dismissing as interlocutory her appeal from the bankruptcy court’s orders authorizing the employment of certain financial professionals in the underlying bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoang v. Rosen (In Re: Minh Vu Hoang), Nos. 8:11-cv-03431-DKC; 05-21078 (D. Md. July 11, 2011; Dec. 1, 2011); 2011 WL 6296839 (Dec. 14, 2011). In light of this disposition, we deny as moot the motion to intervene. We deny Hoang’s motion for *264appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.